Citation Nr: 1224652	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  09-16 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for bronchial asthma and bronchiectasis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Friend


ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran served on active duty from June 30, 1971, to September 29, 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Roanoke, Virginia, RO. 

In April 2009, a local hearing was held before a Decision Review Officer at the Roanoke, Virginia, RO.  A transcript of that proceeding has been associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Having reviewed the claims file, the Board finds that additional development is necessary prior to the adjudication of this claim. 

The Veteran is seeking entitlement to service connection for bronchial asthma and bronchiectasis.  Specifically, the Veteran asserted in a May 2007 statement that aggravation of his pre-existing respiratory condition was due to the rigors of basic training and the intense heat and humidity, as well as the undoubtedly high pollen count in Fort Campbell, Kentucky.  In a January 2008 statement, the Veteran asserted that his condition has been ongoing since his release from active duty in 1972.  At the April 2009 hearing, the Veteran asserted that, while he may have had some breathing problems as a child, such as a cold on occasion, his problems really began on active duty. 

A review of the Veteran's service treatment records reflects that he was noted on an April 5, 1971, Report of Medical Examination as having questionable pneumonia segment of the left lung.  A June 30, 1971, radiographic report revealed extensive patchy densities in the right middle lobe, possibly acute infection or chronic process such as bronchiectasis.  In an August 13, 1971, letter, a private physician indicated that the Veteran had been under his care since November 1964.  During this time, the Veteran experienced multiple respiratory infections, which include bronchitis and bronchial asthma, and on three occasions, June 1968, January 1970, and March 1971, it was thought the Veteran had pneumonitis.  

In a service clinical record, it was noted that the Veteran had inpatient treatment from July 12, 1971, to August 31, 1971.  It was noted that the Veteran had approximately a one-week history of wheezing and rattling in his chest.  A chest x-ray was taken on the day of admission, which showed pneumonia, and the patient was admitted.  It was noted that the Veteran had a history of bronchial asthma since early childhood.  At age 12, he was treated for pneumonia.  Subsequently, during the past year prior to his induction into the Army, he had 4 episodes which were treated by his private physician.  An abnormal chest x-ray was noted on his enlistment physical which was felt to represent chronic scarring.  The patient was felt to have an acute exacerbation of his bronchial asthma and pneumonia of the lingular lobe of the lung.  It was noted that the Veteran's fever remained low grade and slowly resolved over a six-week period.  His chest x-ray, however, continued to show the lingular infiltrate which never cleared and led to the suspicion that there was underlying bronchiectasis in this area, which in view of the abnormal chest x-ray on enlistment is felt to have existed prior to his entrance on active duty.  The Veteran was diagnosed with bronchial asthma, bronchiectasis, and pneumonia, acute, left upper lobe, organism undetermined, resolved.

The Veteran signed a statement on August 31, 1971, requesting that he be discharged from military service, as he felt he was erroneously enlisted since he did not meet medical fitness standards of Chapter 2.

In September 20, 1971, Medical Board Proceedings, the Veteran was noted as having bronchial asthma and bronchiectasis.  It was further noted that both conditions began prior to June 1971, were not incurred in the line of duty, existed prior to entry on active duty, and were not aggravated by active duty.  The Medical Board found that the Veteran was medically unfit for enlistment in the Army and recommended that he be separated from the military service.  A September 20, 1971, Report of Medical Examination noted revealed diffuse rales and rhonchi over the left chest.  It was noted that examination of the chest when compared to films that go back as far as July 14 has not significantly changed.  The patient still demonstrates the slight degree of alveolar filling in the lingular segment of the left upper lobe, however, a lot of this change is chronic and cystic in character.  The patient may very well have significant bronchiectasis in this area of the lingula.  This could be a trigger for repeated pneumonic episodes in the patient's asthma.  The Veteran was noted as having bronchial asthma, bronchiectasis, and pneumonia, acute, left upper lobe, organism undet., resolved.  

More recently, the Veteran underwent a VA examination in May 2008.  The examiner noted that a review of the claims file was not requested by the RO.  The Veteran reported that he got sick during basic training and was hospitalized with pneumonia.  He was not able to get over it and received a medical discharge after 3 months in service.  He has had frequent episodes of pneumonia and hospitalization for pneumonia at least once a year.  Upon examination, the Veteran was diagnosed with chronic obstructive pulmonary disease per x-ray and recurrent pneumonia treated and resolved.  An abnormal CT thorax unknown diagnosis was also noted.  The impression was noted as interval development of opacities ill-defined in the left upper lobe.  Etiology is unknown.  Differential includes inflammatory/infective air space process although an ill-defined bronchoalveolar carcinoma cannot be fully excluded.  Restrictive process was indicated on PFTs.  The Veteran failed to show for further testing scheduled on May 19, 2008. 

In this case, as the Veteran was noted as having bronchial asthma and bronchiectasis in service, he has recently been diagnosed with a respiratory disease, and a VA medical opinion has not been provided regarding a possible relationship between the Veteran's in-service complaints and his current respiratory disabilities, the Board finds that another VA examination is necessary.  Thus, this issue must be remanded in order to schedule the Veteran for a VA examination to determine whether he has bronchial asthma, bronchiectasis, or a respiratory disability of any kind, and, if so, whether any currently diagnosed respiratory disabilities were caused or aggravated by his active duty service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination). 

Additionally, the Board acknowledges that the claims file contains a notice letter from Social Security Administration (SSA) regarding the award of disability benefits.  This SSA notification letter was submitted by the Veteran.  The claims file does not reflect that an official request has been made for all available SSA records that may be pertinent to the claim on appeal.  Under the Veterans Claims Assistance Act of 2000 (VCAA), when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This includes a duty to assist the Veteran in obtaining records in the custody of federal government agencies.  Id.  See also Tetro v. Gober, 14 Vet. App. 110 (2000). Therefore, upon remand, all available SSA records relating to disability benefits should be obtained.  

Finally, VA has an obligation under the VCAA to assist claimants in obtaining evidence, to include relevant records from VA or private medical care providers.  38 C.F.R. § 3.159 (2011).  Therefore, all relevant VA treatment records that have not yet been associated with the claims file should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file any and all of the Veteran's SSA records concerning disability benefits.

2. Obtain any and all relevant VA treatment records that have not yet been associated with the claims file.

3. Schedule the Veteran for an appropriate VA examination for his claimed bronchial asthma and bronchiectasis.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of his symptoms and onset relating to his claimed bronchial asthma and bronchiectasis.  

After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should identify any current respiratory conditions, to include bronchial asthma or bronchiectasis.  

For each respiratory disability identified, the examiner should also opine as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the disability was initially manifested in or causally related to the Veteran's active military service. The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

For each respiratory disability identified, the examiner should provide an opinion as to whether the disability clearly and unmistakably existed prior to the Veteran's active military service.  For each disability that preexisted service, the examiner should proffer an opinion as to whether the disability permanently increased in severity as a result of his active duty service, and if so, whether such increase was beyond the natural progress of the disease.  

The examiner should provide a complete rationale for any opinions provided.

4. Then, readjudicate the claim.  In particular, review all the evidence that was submitted since the statement of the case (SOC) was issued.  In the event that the claim is not resolved to the satisfaction of the Veteran, he should be provided a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision. After the Veteran and his representative have been given time to submit additional argument, the claim should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action 

must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


